Exhibit 10.7

STOCK AWARD AGREEMENT UNDER THE

DFC GLOBAL CORP. 2007 EQUITY INCENTIVE PLAN

THIS STOCK AWARD AGREEMENT (this “Agreement”) is made as of (the “Effective
Date”), between DFC Global Corp. (the “Company”) and (the “Grantee”).

WHEREAS, the Company maintains the DFC Global Corp. 2007 Equity Incentive Plan
(the “Plan”) for the benefit of its key employees, directors and consultants who
provide services to the Company; and

WHEREAS, the Plan permits the award of shares of the Company’s Common Stock (the
“Common Stock”), subject to certain restrictions; and

WHEREAS, to compensate the Grantee for his service to the Company and to further
align the Grantee’s personal financial interests with those of the Company’s
stockholders, the Company wishes to award the Grantee a number of shares of
Common Stock, subject to the restrictions and on the terms and conditions
contained in the Plan and this Agreement.

NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein, the parties, intending to be legally bound hereby, agree as follows:

1. Award of Stock. Pursuant to the Plan, the Company hereby awards the Grantee
shares of Common Stock (the “Awarded Shares”), subject to certain restrictions
and on the terms and conditions set forth in this Agreement and the Plan. The
terms of the Plan are hereby incorporated into this Agreement by this reference,
as though fully set forth herein. Capitalized terms used but not defined herein
will have the same meaning as defined in the Plan. Unless otherwise specified,
section numbers refer to the sections of this Agreement.

2. Vesting of Awarded Shares. The Awarded Shares are subject to forfeiture to
the Company until they become nonforfeitable in accordance with this Section 2.

(a) Vesting. On [ ] (each a “Vesting Date”), [            ] of the Awarded
Shares will become nonforfeitable on each Vesting Date if the Grantee remains in
continuous service to the Company (whether as an employee, consultant,
independent contractor or any other capacity in which he provides services to
the Company) through the applicable Vesting Date.

(b) All Unvested Shares Forfeited Upon Cessation of Service. Upon cessation of
Grantee’s service with the Company for any reason or for no reason (and whether
such cessation is initiated by the Company, the Grantee or otherwise): (i) any
Awarded Shares that have not, on or prior to the effective date of such
cessation, become nonforfeitable will immediately and automatically, without any
action on the part of the Company, be forfeited, and (ii) the Grantee will have
no further rights with respect to those shares.

(c) Service with Subsidiaries. Solely for purposes of this Agreement, service
with the Company will be deemed to include service with any Subsidiary of the
Company (for only so long as such entity remains a Subsidiary).



--------------------------------------------------------------------------------

3. Escrow of Shares.

(a) Certificates evidencing the Awarded Shares issued under this Agreement will
be held in escrow by the Secretary of the Company or his or her designee (the
“Escrow Holder”) until such Awarded Shares cease to be subject to forfeiture in
accordance with Section 2, at which time, the Escrow Holder will deliver such
certificates representing the nonforfeitable Awarded Shares to the Grantee;
provided, however, that no certificates for Awarded Shares will be delivered to
the Grantee until appropriate arrangements have been made with the Company for
the withholding or payment of any taxes that may be due with respect to such
Awarded Shares; and provided, further, that the Company may condition delivery
of certificates for Awarded Shares upon the prior receipt from Grantee of any
undertakings which it may determine are required to assure that the certificates
are being issued in compliance with federal and state securities laws.

(b) If any of the Awarded Shares are forfeited by the Grantee under Section 2,
upon request by the Company, the Escrow Holder will deliver the stock
certificate(s) evidencing those Awarded Shares to the Company, which will then
have the right to retain and transfer those Awarded Shares to its own name free
and clear of any rights of the Grantee under this Agreement or otherwise.

4. Stock Splits, etc. If, while any of the Awarded Shares remain subject to
forfeiture, there occurs any merger, consolidation, reorganization,
reclassification, recapitalization, stock split, stock dividend, or other
similar change in the Common Stock, then any and all new, substituted or
additional securities or other consideration to which the Grantee is entitled by
reason of the Grantee’s ownership of the Awarded Shares will be immediately
subject to the escrow contemplated by Section 3, deposited with the Escrow
Holder and will thereafter be included in the term “Awarded Shares” for all
purposes of the Plan and this Agreement.

5. Rights of Grantee. The Grantee shall have the right to vote the Awarded
Shares and to receive cash dividends or distributions with respect to the
Awarded Shares; provided however, that any cash dividends or distributions paid
on the Awarded Shares while those shares remain forfeitable will be paid in cash
when, and if, the Awarded Shares giving rise to such dividends or distributions
become nonforfeitable, and such dividends or distributions will be deposited
with the Escrow Holder.

6. Tax Consequences. The Grantee acknowledges that the Company has not advised
the Grantee regarding the Grantee’s income tax liability in connection with the
vesting of the Awarded Shares. The Grantee has reviewed with the Grantee’s own
tax advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Agreement. The Grantee is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents. The Grantee understands that the Grantee (and not the Company)
shall be responsible for the Grantee’s own tax liability that may arise as a
result of the transactions contemplated by this Agreement.



--------------------------------------------------------------------------------

7. Share Legends. The following legend will be placed on the certificates
evidencing all the Awarded Shares (in addition to any other legends that may be
required to be placed on such certificates pursuant to the Plan, applicable law
or otherwise):

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS OF THE DFC GLOBAL CORP. 2007 EQUITY
INCENTIVE PLAN AND A STOCK AWARD AGREEMENT ENTERED INTO BETWEEN [ ] AND DFC
GLOBAL CORP., WHICH TERMS AND CONDITIONS MAY INCLUDE, WITHOUT LIMITATION,
CERTAIN FORFEITURE CONDITIONS, TRANSFER RESTRICTIONS AND REPURCHASE RIGHTS.
COPIES OF THAT PLAN AND AGREEMENT ARE ON FILE IN THE PRINCIPAL OFFICES OF DFC
GLOBAL CORP. AND WILL BE MADE AVAILABLE TO THE HOLDER OF THIS CERTIFICATE
WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF THE COMPANY.

8. Representations and Warranties. By executing this Agreement, the Grantee
hereby represents, warrants, covenants, acknowledges and/or agrees that:

(a) This Agreement, together with the Plan, constitutes the entire agreement
between the Company and the Grantee regarding the grant of the Awarded Shares.

(b) The Company may modify this Agreement to bring it into compliance with any
valid and mandatory government regulation. This Agreement may also be amended by
the Company with the consent of the Grantee. Any such amendment shall be in
writing and signed by the Company and the Grantee.

(c) The Company may from time to time impose any conditions on the Awarded
Shares as it deems necessary or advisable to ensure that the Plan and this award
satisfy the conditions of Rule 16b-3 of the Securities Exchange Act of 1934, as
amended, and that Awarded Shares are issued and resold in compliance with the
Securities Act of 1933, as amended.

(d) The Grantee agrees upon request execute any further documents or instruments
necessary or desirable to carry out the purposes or intent of this Agreement.

(e) The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to
be bound by all the terms and provisions thereof. The terms of the Plan as it
presently exists, and as it may hereafter be amended, are deemed incorporated
herein by reference, and in the event of any conflict between the terms of this
Agreement and the provisions of the Plan, the provisions of the Plan shall be
deemed to supersede the provisions of this Agreement.

(f) Either party’s failure to enforce any provision or provisions of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent that party thereafter from enforcing each and every
other provision of this Agreement. The rights granted both parties herein are
cumulative and shall not constitute a waiver of either party’s right to assert
all other legal remedies available to it under the circumstances.



--------------------------------------------------------------------------------

(g) The grant of Awarded Shares hereunder will not confer upon the Grantee any
right to continue in service with the Company or any of its Subsidiaries.

(h) This Agreement shall be governed by, and enforced in accordance with, the
laws of the State of Delaware, without regard to the application of the
principles of conflicts or choice of laws of Delaware or any other jurisdiction.

(i) This Agreement may be executed, including execution by facsimile signature,
in one or more counterparts, each of which shall be deemed an original, and all
of which together shall be deemed to be one and the same instrument.

9. Clawback Policy. Notwithstanding any other provision of the Plan or this
Agreement to the contrary, (a) any unvested Awarded Shares subject to this
Agreement shall be subject to forfeiture, (b) this Agreement shall be subject to
cancellation and rescission, and (c) any Awarded Shares received by the Grantee
hereunder, and/or any amount received with respect to any sale of any such
Awarded Shares, shall be subject to cancellation, recoupment, rescission,
payback or other action in accordance with the terms of the Company’s Clawback
Policy, as it may be amended from time to time (the “Policy”). The Grantee
agrees and consents to the Company’s application, implementation and enforcement
of (x) the Policy and (y) any provision of applicable law relating to
cancellation, rescission, payback or recoupment of compensation, and expressly
agrees that the Company may take such actions as are necessary to effectuate the
Policy or applicable law without further consent or action being required by the
Grantee. To the extent that the terms of this Agreement and the Policy conflict,
then the terms of such Policy shall prevail.

IN WITNESS WHEREOF, the parties have duly executed this Stock Award Agreement on
the [ ], day of [ ] 20[ ].

 

DFC GLOBAL CORP. By:       Title: GRANTEE